               Case 21-10797-AJC       Doc 23   Filed 07/21/21   Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA


In re:
                                                       Case No. 21-10797-AJC
                                                       Chapter 7
Aurelio Benavides
             Debtor.
_____________________________/

   MOTION TO REOPEN CHAPTER 7 CASE AND MOTION TO APPROVE POST
  DISCHARGE REAFFIRMATION AGREEMENT AND REQUEST TO WAIVE FEES

   COMES NOW, Debtor, by and through undersigned counsel and move this Honorable

Court to REOPEN CHAPTER 7 CASE TO APPROVE POST DISCHARGE

REAFFIRMATION AGREEMENT AND WAIVE FEES, and as grounds therefore states:

   1. Debtor filed a Voluntary Petition seeking relief under Chapter 7 of the United

         States Bankruptcy Code on January 29, 2021.

   2. The Discharge of the Debtor was entered by this Court on April 30, 2021.

   3. On May 4, 2021, the case was closed by the Clerk.

   4. This motion has been agreed to by all parties of interest.

   5. The reaffirmation agreement was not filed prior to the discharge date because it

         was delivered untimely in the mail.

   WHEREFORE, Debtor, Aurelio Benavides, respectfully requests this Honorable
Court to grant Debtor’s Motion to Reopen Chapter 7 case and Motion to Approve Post
Discharge Reaffirmation Agreement and Request to Waive Fees.
              Case 21-10797-AJC        Doc 23     Filed 07/21/21    Page 2 of 2




                             CERTIFICATE OF COMPLIANCE
       I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida and I am in compliance with the additional
qualifications to practice in this Court as set forth in Local Rule 2090-1(A).



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of July, 2021 a true and correct copy of
the foregoing was served via electronic transmission to the parties who currently are on
the list to receive e-mail notice/service for this case.

Respectfully submitted,


                                                            ___________/s/_______________
                                                           JAMES ALAN POE, P.A.
                                                           Attorney for Debtor
                                                           Florida Bar No. 107956
                                                           9500 S. Dadeland Boulevard
                                                           Suite 701
                                                           Miami, FL 33156
                                                           Telephone: (305) 670-3950
                                                           Facsimile: (305) 670-3951
                                                           Email: jamesapoe@bellsouth.net
